DETAILED ACTION

This action is in response to the amendments filed on 7/27/21, and the response to second election/restriction requirement filed on 11/10/21.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Genus I: Species A-I (as identified by the Examiner, i.e. directed to claim 12 wherein claim 45 is thus withdrawn) and Genus II: Species B-II (as identified by the Examiner, i.e. directed to claim 19 wherein claim 18 is thus withdrawn) and without traverse of Genus III: Species A-III (as identified by the Examiner, i.e. directed to claim 38 wherein claim 39 is thus withdrawn) in the reply filed on 11/10/21 is acknowledged.  The traversal is on the ground(s) that “Applicant asserts that by searching the elements of elected Species A-I, any relevant art related to Species B-I will also be identified. Thus, Applicant respectfully asserts that there is no serious search burden and the Genus I restriction between Species A-I and A-II should be withdrawn.” and “Applicant asserts that by searching the elements of elected Species B-II, any relevant art related to Species A-II will also be identified. Specifically, searching for resin printing on both sides will inherently reveal any references that teach printing the resin on one side. Thus, Applicant respectfully asserts that there is no serious search burden and the Genus II restriction between Species A-II and B-II should be withdrawn.”.  there would be a serious search and examination burden if restriction were not required for the reasons set forth in paragraph 3 of the Office action mailed on 9/24/21 and including the species of each genus require a different field of search, e.g. because each species is mutually exclusive of the other species within each genus requires searching different classification symbols and employing different search queries particular to each species and not necessary for search of the other, and the prior art applicable to one species of each genus would similarly not likely be applicable to the other species of the genus.  It is noted upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 34A (Figure 5), 34B (Figure 5), and 66 (Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended requiring “printing a resin onto sheets” prior to “forming a honeycomb substrate from the sheets” is directed to the embodiment of Figures 7 and 8 and Paragraphs 0037-0040, i.e. see paragraph 0037 and “However, in the system 200, the dip coating machine 48 is not included. Instead, a resin material 70 is directly printed onto the sheet 12 by a resin printer 72.”.  The embodiment of Figures 7 and 8 and Paragraphs 0037-0040 does not describe a resin repellant material or a resin affinity material (as is used in the other embodiment of Figures 1 and 6 comprising dip coating and see paragraph 00030) so that claims 10-12 and 21 are rejected herein under 35 U.S.C. 112(a) as the specification does not describe a resin repellant material or a resin affinity material in the currently claimed embodiment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 17, and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires “forming the honeycomb substrate from the sheets includes expanding the block to form the honeycomb substrate”.  Claim 17 requires “expanding the block to form the honeycomb substrate”.  However, expanding the block is to form the honeycomb core, i.e. see paragraph 0039 and “At block 308 the honeycomb core 60 is formed by expanding the block 40 using the third machine 44.”.  It appears claims 5 and 17 are directed to forming the honeycomb core and not the honeycomb substrate.
New claim 44 requires “the sheets are entirely covered by the resin except for the locations with no resin”.  It is unclear how claim 44 is intended to further limit claim 1 as claim 1 requires printing a resin onto the sheets to form locations with resin and locations with no resin, i.e. the sheets are entirely covered by the resin except for the locations with no resin.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 44 fails to further limit claim 1 for the reasons as set forth above.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 9, 14, 16, 17, 19, and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosaki (JP 2511272 and see also the machine translation) optionally in view of Siegal (U.S. Patent 3,655,476).  
Hirosaki discloses a method for creating a honeycomb core having venting pathways (air permeability), the method comprising: printing a resin adhesive (3, 13) onto sheets (2) in stripes to form locations with resin and locations with no resin (Figure 1); applying an adhesive (4, 14) onto the sheets in stripes after the resin has been applied (Figures 2 and 5), wherein the adhesive is different than, i.e. distinct or separate from, the resin; forming a honeycomb substrate from the sheets (Figure 3); and forming the honeycomb core from the honeycomb substrate (Figure 4), wherein the venting pathways are defined by all the locations with no resin (Figures 1-5 and see also the machine translation and in particular following [Examples]).
	As to the limitation in claim 1 of “printing an adhesive”, Hirosaki does not require any particular technique to apply the adhesive onto the sheets in stripes.  Convectional technique to apply adhesive onto the sheets in stripes is printing as evidenced by Hirosaki teaching printing the resin adhesive and 
Regarding claim 4, Hirosaki teaches stacking the sheets to form a block (Figure 3 and see following [Examples] of the machine translation). 
Regarding claim 5, Hirosaki teaches wherein forming the honeycomb substrate/core from the sheets includes expanding the block to form the honeycomb substrate/core (Figure 4 and following [Examples] of the machine translation it being noted claim 5 is rejected in as much as the limitation is currently understood see the 35 USC 112 rejection above).  
Regarding claim 6, Hirosaki teaches curing the resin (machine translation and see following [Examples] of the machine translation).  
	Regarding claim 9, the sheets taught by Hirosaki are non-porous to venting gas at the locations with resin as the locations are sealed (Figures 3 and 4 and see following “Means for Solving Problems” of the machine translation).
	Regarding claim 14, Hirosaki teaches stacking the sheets to form the honeycomb substrate (Figure 3 and see following [Examples] of the machine translation).
	Regarding claim 16, Hirosaki teaches stacking the sheets and adhering the sheets together where the printed adhesive is located to form a block (Figure 3 and see following [Examples] of the machine translation).
Regarding claim 17, Hirosaki teaches expanding the block to form the honeycomb substrate/core (Figure 4 and see following [Examples] of the machine translation it being noted claim 17 is rejected in as much as the limitation is currently understood see the 35 USC 112 rejection above).
prima facie obvious to predictably result in “the front and back of the ventilation member 2 are sealed” as taught by Hirosaki in one embodiment and optionally further it is well understood to predictably print adhesive on both sides of a sheet to locate the adhesive where required as evidenced by Siegal (Column 6, lines 8-9).

Regarding claim 41, Hirosaki teaches the resin is applied by a printer necessarily a resin printer.
Regarding claim 42, Hirosaki as optionally modified by Siegal teach the adhesive is applied by an adhesive printer (printing roll as in Siegal) separate from the resin printer (silk screen as in Hirosaki).  In the event it is considered Hirosaki as optionally modified by Siegal does not necessarily teach the limitation the following rejection is made.  Hirosaki teaches the resin is applied by a printer necessarily a resin printer and Hirosaki as optionally modified by Siegal teaches the adhesive is applied by a printer necessarily an adhesive printer wherein the printers must be the same or separate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the adhesive taught by Hirosaki as optionally modified by Siegal is applied by an adhesive printer separate from the resin printer as is nothing more than choosing from the finite number of predictable solutions, i.e. the same or separate printers, with a reasonable expectation of success.  
Regarding claim 43, Hirosaki teaches printing the resin includes screen printing (see following [Examples] of the machine translation).
Regarding claim 44, Hirosaki teaches the sheets are entirely covered by the resin except for the locations with no resin (Figure 1).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hirosaki and optionally Siegal as applied to claims 1, 4-6, 9, 14, 16, 17, 19, and 40-44 above, and further in view of Fischer (U.S. Patent 5,401,706).
Hirosaki is described above in full detail.  Hirosaki does not expressly teach applying a desiccant to the sheets.  Hirosaki teaches the honeycomb core used in a filter such as a dust filter (see page 2 of the machine translation).  It is known in the art to apply a desiccant (e.g. desiccant particles) to the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirosaki and optionally Siegal as applied to claims 1, 4-6, 9, 14, 16, 17, 19, and 40-44 above, and further in view of Lee et al. (U.S. Patent Application Publication 2008/0317802).
Hirosaki is described above in full detail.  Hirosaki does not expressly teach applying an anti-microbial material to the sheets.  Hirosaki teaches the honeycomb core used in a filter such as a dust filter.  It is known in the art to apply an anti-microbial material (e.g. anti-microbial particles) to the sheets (e.g. fabric) so that the filter has excellent antibacterial and antifungal properties as taught by Lee (Abstract and Paragraphs 0001, 0008, 0044, 0045, 0047-0049).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the method taught by Hirosaki as optionally modified by Siegal further comprises applying an anti-microbial material to the sheets so that the filter has excellent antibacterial and antifungal properties as taught by Lee.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirosaki and optionally Siegal as applied to claims 1, 4-6, 9, 14, 16, 17, 19, and 40-44 above, and further in view of Siegal.
Regarding claim 20, Hirosaki is described above in full detail.  Hirosaki does not expressly teach perforating the sheets to form holes.  It is known in the art to perforate the sheets to form holes to aid in the stacking as taught by Siegal (Figures 2 and 3 and Column 1, lines 6-41 and Column 3, lines 50-73).  
Regarding claim 10, Hirosaki as modified by Siegal teach the sheets are each comprised of a material comprising holes where the holes prevent a resin from adhering to the sheets at the holes so that Hirosaki as modified by Siegal are considered to teach the sheets are comprised of a resin repellant material.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hirosaki and optionally Siegal as applied to claims 1, 4-6, 9, 14, 16, 17, 19, and 40-44 above, and optionally further in view of Strauss (U.S. Patent Application Publication 2008/0044621).
Hirosaki is described above in full detail.  Hirosaki teaches the sheets are porous (permeable) to gas/air forming ventilation material with low pressure loss (see abstract and pages 2 and 4 of the machine translation) without expressly teaching the permeability, i.e. porous defined as having an intrinsic permeability of at least 1 x 10-13 m2 see paragraph 0024 of the instant specification.  The sheets are porous (permeable) to gas/air forming ventilation material known to include between five and one hundred percent porous depending upon the specific requirements as evidenced by Strauss (Figure 27 and Paragraphs 0083, 0145, 0155, 0160, and 0182).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the sheets are porous as taught by Hirosaki as optionally modified by Siegal includes to determine the permeability of the sheets, e.g. to have an intrinsic permeability of at least 1 x 10-13 m2, so that the sheets are porous to gas/air forming ventilation material with low pressure loss as directed by Hirosaki and optionally further between five and one hundred percent porous depending upon the specific requirements as evidenced by Strauss, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hirosaki and optionally Siegal as applied to claims 1, 4-6, 9, 14, 16, 17, 19, and 40-44 above, and further in view of Bartley et al. (U.S. Patent Application Publication 2006/0231487) and optionally further Shimizu et al. (U.S. Patent Application Publication 2009/0008142).
Hirosaki is described above in full detail.  Hirosaki teaches the sheets are comprised of non-woven made with natural fiber, chemical fiber or the like (see following [Examples] of the machine translation) without expressly teaching the sheets are comprised of aromatic polyamide paper.  It is known in the art of filters (including that are coated) the sheets are comprised of “non-wovens” of aromatic polymer, e.g. Nomex, which “non-wovens” are paper/made by paper making process as evidenced by Bartley (Paragraphs 0053 and 0055) and known as commercially available paper optionally as further evidenced by Shimizu (Paragraphs 0044 and 0108).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the sheets taught by Hirosaki as optionally modified by Siegal are comprised of aromatic polyamide paper as a simple substitution of one known non-woven to yield predictable results as evidenced by Bartley and optionally further Shimizu.

Response to Arguments
Applicant's arguments filed 7/27/21 and 11/10/21 have been fully considered but they are not persuasive.
 In view of the amendments filed on 7/27/21 (and the amendments filed in copending Application No. 16/363,557 subsequent to the previous Office action mailed 4/27/21) the previous .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746